DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed May 21, 2021 has been received, and is acceptable.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art of record discloses the monitoring of multi-refrigerant systems with a warning or alert if the proportion of refrigerant is out of established bounds, and the prior art of record discloses many similar refrigeration systems using a single refrigerant each, the combination of the structure of the recited refrigeration system, in particular the specifics of the placement of the various components relative to each other, with the use of multiple refrigerants and an alert or warning when the ratio of refrigerants to each other is outside the target range, in a common system, is neither suggested nor disclosed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kumakura et al (US Patent Application Publication No. 2020/0072518) discloses sending a warning in response to the ratio of a non-azeotropic refrigerant mixture changing to outside the designed ratio, but does not disclose the same method of calculating the ratio of components, does not have the same refrigeration system structure, and is not prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763